PER CURIAM:
Larry Dean Dutton appeals the district court’s order denying relief on a motion to modify his sentence under 18 U.S.C. § 3582(c)(2) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Dutton, No. CR-94-103-MU (W.D.N.C. filed Sept. 29, 2005 & entered Sept. 30, 2005); see also United States v. Moreno, 421 F.3d 1217, 1220 (11th Cir.2005) (holding United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), “is inapplicable to § 3582(c) motions.”). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED